


110 HR 3666 IH: Foreclosure Prevention and

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3666
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2007
			Ms. Sutton introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a bipartisan commission to perform a
		  comprehensive examination of the current foreclosure and mortgage lending
		  crisis and to make recommendations for legislative and regulatory changes to
		  address such problems.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Prevention and
			 Homeownership Protection Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress makes the following findings:
				(1)The United States
			 is experiencing a wave of foreclosures and mortgage lending problems that has
			 had widespread negative repercussions for world credit markets, the United
			 States economy, and neighborhoods and families in the United States.
				(2)The large number
			 of actors, the complexity of the transactions involved, and the lack of clear
			 lines of accountability have revealed numerous opportunities to improve
			 legislative and regulatory oversight of the industries involved.
				(3)This crisis has
			 caused many Americans to lose their homes, their jobs, and their financial
			 stability.
				(4)The magnitude of
			 this crisis, the likelihood that foreclosure filings will continue to increase,
			 and the widespread effects throughout the world economy make it critically
			 important that a bipartisan commission undertake a comprehensive examination of
			 the causes of this crisis, the solutions to the crisis, and the legislative and
			 regulatory changes that will prevent such a crisis from occurring in the
			 future.
				(b)PurposeThe
			 purpose of this Act is to establish a Commission to perform a detailed and
			 comprehensive examination of the origins and causes of the current foreclosure
			 crisis and to issue a report of its findings to the President and to the
			 Congress, which shall also recommend legislative and regulatory changes that
			 will assist homeowners who are currently in danger of losing their homes, stem
			 the rising tide of foreclosures, and prevent the occurrence of similar crises
			 in the future.
			3.EstablishmentThere is established a bipartisan
			 commission to be known as the Commission to Preserve the American Dream (in
			 this Act referred to as the Commission).
		4.Membership
			(a)MembersThe
			 Commission shall be composed of the following individuals or their
			 designees:
				(1)1
			 member shall be appointed by the Speaker of the House of Representatives, in
			 consultation with the majority leader of the Senate, who shall serve as
			 chairperson of the Commission.
				(2)The Secretary of
			 Housing and Urban Development.
				(3)The Chairman of
			 the Board of Governors of the Federal Reserve System.
				(4)The chief executive officer of the Federal
			 National Mortgage Association.
				(5)The chief executive officer of the Federal
			 Home Loan Mortgage Corporation.
				(6)8
			 additional members or their designees, appointed in the following
			 manner:
					(A)2 members appointed
			 by the Speaker of the House of Representatives.
					(B)2 members
			 appointed by the minority leader of the House of Representatives.
					(C)2 members
			 appointed by the majority leader of the Senate.
					(D)2 members
			 appointed by the minority leader of the Senate.
					(b)Consultation
			 requiredThe Speaker of the House of Representatives, the
			 minority leader of the House of Representatives, the majority leader of the
			 Senate, and the minority leader of the Senate shall consult among themselves
			 prior to the appointment of the members of the Commission designated in
			 subsection (a)(6) in order to achieve, to the maximum extent possible, fair and
			 equitable representation of various points of view with respect to the matters
			 to be studied by the Commission.
			(c)BackgroundThe
			 members of the Commission designated in subsection (a)(6) shall have expertise
			 in a broad range of issues, including community housing, consumer lending, real
			 estate finance, economics, mortgage banking, loan servicing, credit risk
			 assessment, and the operation of housing finance agencies at the State
			 government level.
			(d)Period of
			 appointment
				(1)In
			 generalEach member of the Commission shall be appointed for the
			 life of the Commission.
				(2)VacanciesA
			 vacancy on the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment was made.
				(e)Quorum
				(1)MajorityA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number may hold hearings.
				(2)Approval
			 actionsAll recommendations and reports of the Commission
			 required by this Act shall be approved only by a majority vote of a quorum of
			 the Commission.
				(f)Meetings
				(1)First
			 meetingThe Speaker of the House shall call the first meeting of
			 the Commission not later than—
					(A)60 days after the
			 date of enactment of this Act; or
					(B)30 days after the
			 date of the enactment of legislation making appropriations to carry out this
			 Act.
					(2)Subsequent
			 meetingsExcept as provided in paragraph (1), the Commission
			 shall meet at the call of the Chairperson.
				5.Duties and
			 purpose
			(a)AssessmentsThe Commission shall study and
			 assess—
				(1)the adequacy of
			 the existing legal and regulatory framework to address the current foreclosure
			 and mortgage lending crisis and to prevent similar crises from happening in the
			 future;
				(2)the role of the
			 States versus the role of the Federal Government in ensuring homeowners are
			 protected against unscrupulous lending practices; and
				(3)the effects of this
			 crisis on the domestic and world economies.
				(b)RecommendationsThe
			 Commission shall make recommendations of—
				(1)ways to assist
			 homeowners currently in danger of losing their homes;
				(2)ways to encourage
			 lenders and borrowers to work together to prevent foreclosure; and
				(3)legislative and
			 regulatory changes that will provide protection for homeowners against
			 unscrupulous lending practices and strengthen accountability for those involved
			 in the mortgage lending market.
				6.Powers
			(a)HearingsThe
			 Commission or, at its direction, any subcommittee or member of the Commission,
			 may, for the purpose of carrying out this Act—
				(1)hold such public
			 hearings in such cities and countries, sit and act at such times and places,
			 take such testimony, receive such evidence, and administer such oaths as the
			 Commission or such subcommittee or member considers advisable; and
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials as the Commission or such subcommittee or
			 member considers advisable.
				(b)Issuance and
			 enforcement of subpoenas
				(1)IssuanceSubpoenas
			 issued under subsection (a) shall bear the signature of the Chairperson of the
			 Commission and shall be served by any person or class of persons designated by
			 the Chairperson for that purpose.
				(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(c)Witness
			 allowances and feesSection 1821 of title 28, United States Code,
			 shall apply to witnesses requested or subpoenaed to appear at any hearing of
			 the Commission. The per diem and mileage allowances for witnesses shall be paid
			 from funds available to pay the expenses of the Commission.
			(d)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to perform its duties. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			7.Personnel
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate the employment of
			 such personnel as may be necessary to enable the Commission to perform its
			 duties.
				(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the personnel without
			 regard to chapter 51 and subchapter III of chapter 53 of title 5, United States
			 Code, relating to classification of positions and General Schedule pay rates,
			 except that the rate of pay for the personnel may not exceed the rate payable
			 for level V of the Executive Schedule under section 5316 of such title.
				(d)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals that do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			(f)Other
			 administrative mattersThe Commission may—
				(1)enter into
			 agreements with the Administrator of General Services to procure necessary
			 financial and administrative services;
				(2)enter into
			 contracts to procure supplies, services, and property; and
				(3)enter into
			 contracts with Federal, State, or local agencies, or private institutions or
			 organizations, for the conduct of research or surveys, the preparation of
			 reports, and other activities necessary to enable the Commission to perform its
			 duties.
				8.Report
			(a)In
			 generalNot later than 180 days after the appointment of the
			 Commission members under section 4, the Commission shall submit to the
			 President and the Congress a final report containing a detailed statement of
			 its findings, together with any recommendations for legislation or
			 administrative action that the Commission considers appropriate, in accordance
			 with the requirements of section 5.
			(b)ConsiderationsIn
			 developing any recommendations under subsection (a), the Commission shall
			 consider—
				(1)the role of the
			 Federal Government in preventing similar crises in the future and its role in
			 assisting homeowners today;
				(2)ways in which to
			 strengthen accountability of all actors involved, including homeowners,
			 mortgage brokers, lenders, appraisers, State housing agencies, the Federal
			 Housing Administration, Government-sponsored enterprises, credit rating
			 agencies, investors in collateralized debt obligations, the Federal Reserve
			 System, and other Federal agencies with jurisdiction over entities involved
			 with the foreclosure crisis;
				(3)the extent to
			 which predatory and abusive lending practices contributed to the crisis and
			 whether new legislation is required to curb such practices;
				(4)the role of
			 subprime lending practices in precipitating this crisis; and
				(5)ways to prevent
			 blight and whether targeted solutions may be required for neighborhoods that
			 have been particularly hard hit by the crisis.
				9.TerminationThe Commission shall terminate upon the
			 expiration of the 90-day period beginning upon the date on which the Commission
			 submits its report to the Congress under section 8(a).
		10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated $3,000,000 to
			 carry out this Act.
			(b)AvailabilityAny
			 amounts appropriated pursuant to this section shall remain available, without
			 fiscal year limitation, until expended.
			
